                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION



SALLIE E. SMITH                                                           PLAINTIFF

v.                               Case No. 6:18-CV-06002

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                            DEFENDANT



                                        JUDGMENT

Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED, and

ADJUDGED that the decision of the Administrative Law Judge is REVERSED, and this case is

REMANDED to the Commissioner for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

        IT IS SO ORDERED this 14th day of February 2019.



                                                  /s/ Robert T. Dawson
                                                  ROBERT T. DAWSON
                                                  SENIOR U.S. DISTRICT JUDGE
